Name: Commission Regulation (EC) No 654/2001 of 30 March 2001 fixing the maximum amount of compensatory aid for the appreciable revaluations of the pound sterling and the Swedish krona in 2000
 Type: Regulation
 Subject Matter: monetary economics;  agricultural policy;  Europe
 Date Published: nan

 Avis juridique important|32001R0654Commission Regulation (EC) No 654/2001 of 30 March 2001 fixing the maximum amount of compensatory aid for the appreciable revaluations of the pound sterling and the Swedish krona in 2000 Official Journal L 091 , 31/03/2001 P. 0064 - 0065Commission Regulation (EC) No 654/2001of 30 March 2001fixing the maximum amount of compensatory aid for the appreciable revaluations of the pound sterling and the Swedish krona in 2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro(1), and in particular Article 4(2) thereof,Whereas:(1) An appreciable revaluation, as defined in Article 1(f) of Regulation (EC) No 2799/98, occurred in 2000 for the pound sterling and the Swedish krona.(2) Regulation (EC) No 2799/98 lays down that Member States may grant compensatory aid to farmers in cases of appreciable revaluation. Such aid must be granted under the conditions laid down in that Regulation and in Commission Regulation (EC) No 2808/98 of 22 December 1998 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture(2), as last amended by Regulation (EC) No 2452/2000(3).(3) The maximum amounts of the first tranche of compensatory aid are established in accordance with Article 4 of Regulation (EC) No 2799/98.(4) Under Article 4(3) and Article 4(6)(a) of that Regulation, the amounts concerned must be reduced or cancelled for a sector where the market price for the Member State concerned was on average equal to or higher than the average market prices in the Member States whose currencies were not appreciably revalued during the same period. Those conditions are not fulfilled for the beef and veal, cereals and milk and milk products sectors in the two countries concerned. The above amounts need not therefore be adjusted.(5) Under Article 4(3) and Article 4(6)(b) of that Regulation, the amount of one or more tranches may be reduced where it is observed that the relation between the date of the revaluation and the dates of the operative events in the sector concerned is such that there is no justification for concluding that the revaluation had an impact throughout the period considered. That condition is met for the sugar sector for which the rate actually applied during the 2000/01 marketing year is not yet known. The maximum amounts of the first tranche referred to in the penultimate subparagraph of Article 4(6) of Regulation (EC) No 2799/98 and serving as the basis for calculating the second and third tranches that would have been fixed if point (b) had not been applied should therefore also be fixed.(6) The period referred to in the first subparagraph of Article 8(1) of regulation (EC) No 2808/98, which must be a stipulated period prior to the granting of compensatory payments, must also be laid down.(7) The measures provided for in this Regulation are in accordance with the opinions of the Management Committees concerned,HAS ADOPTED THIS REGULATION:Article 1For the United Kingdom, the maximum amount of the first tranche of the compensatory aid referred to in Article 4(3) of Regulation (EC) No 2799/98 shall be EUR 224,12 million in the case of the appreciable revaluation that occurred in 2000.The maximum amount referred to in the penultimate subparagraph of Article 4(6) of Regulation (EC) No 2799/98 and serving as the basis for calculating the second and third tranches of compensatory aid shall be EUR 235,35 million in the case of the appreciable revaluation that occurred in 2000.Article 2For Sweden, the maximum amount of the first tranche of the compensatory aid referred to in Article 4(3) of Regulation (EC) No 2799/98 shall be EUR 11,12 million in the case of the appreciable revaluation that occurred in 2000.The maximum amount referred to in the penultimate subparagraph of Article 4(6) of Regulation (EC) No 2799/98 and serving as the basis for calculating the second and third tranches of compensatory aid shall be EUR 11,84 million in the case of the appreciable revaluation that occurred in 2000.Article 3The period referred to in the first subparagraph of Article 8(1) of Regulation (EC) No 2808/98 shall end on 31 December 2000 at the latest.Article 4This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 March 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 349, 24.12.1998, p. 1.(2) OJ L 349, 24.12.1998, p. 36.(3) OJ L 282, 8.11.2000, p. 9.